Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 1 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 2 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 3 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 4 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 5 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 6 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 7 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 8 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 9 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 10 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 11 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 12 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 13 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 14 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 15 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 16 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 17 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 18 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 19 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 20 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 21 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 22 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 23 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 24 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 25 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 26 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 27 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 28 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 29 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 30 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 31 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 32 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 33 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 34 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 35 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 36 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 37 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 38 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 39 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 40 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 41 of 42
Case 18-24937-KCF   Doc 23-2 Filed 02/11/19 Entered 02/11/19 13:48:59   Desc
                    Exhibit Loan Documents Page 42 of 42
